Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment of 6/28/2022, the following has occurred:
Claims 1 and 16 have been amended
Claims 1-6 and 8-18 are pending
Examiner’s Suggested Amendments to independent Claims 1 and 16
The following amendments to claims 1 and 16 are suggested in order to better distinguish Applicant’s claimed invention from the prior art of record. The reasons for the below suggested changes coincide with the previous interview conducted with Applicant’s representative, Ann Knab, on 5/13, which is part of the record.
Claim 1
A dental treatment device comprising
an energy source which is arranged at least partially in or on a working chamber (30) for the treatment of a dental restoration part (18),
a stamp (22) which is movable in relation to the dental treatment device and which comprises a receiving plate (16)
wherein the working chamber (30) has a through-opening (26) at the top, into which the receiving plate (16) is at least partially movable, and wherein the receiving plate (16) is configured to hold dental restoration parts on its top surface facing the through-opening (26)
wherein a drive is provided for the transfer of the stamp from at least one working position into at least one presentation position, and vice versa,
wherein the at least one presentation position is above the through-opening (26), and
wherein a cover (32) is mounted or hinged or both mounted and hinged on the dental treatment device, by which 
Claim 16
A dental treatment device comprising
an energy source which is arranged at least partially in or on a working chamber (30) for the treatment of a dental restoration part (18),
a stamp (22) with a receiving plate (16)  and furnace walls (28), which surround the working chamber,
wherein the working chamber (30) comprises a through-opening (26) at the top, and wherein the receiving plate (16) is configured to hold dental restoration parts on its top surface facing the through-opening (26)
wherein a wall drive (80) is provided for moving the walls (28) from at least one working position into at least one presentation position and vice versa,
wherein the at least one presentation position is above the through-opening (26), and
wherein a cover (32) is mounted on and/or hinged on the dental treatment device, with which cover the through-opening (26) and/or the working chamber (30) is closable. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 lines 7-9 recite, “wherein a wall drive is provided for moving the walls from at least one working position into at least one presentation position and vice versa, 
wherein the at least one presentation position is above the through-opening” (emphasis added). 
The added limitation, as noted above, results in an interpretation different from what was originally filed in the claims and specification on 9/23/2019. Specifically, in the present claim 16, the movement of the walls from a working position into a presentation position results in a presentation position being “above the through-opening”. Since the working and presentation positions are being tied to the walls 28, per se, as currently recited, the presentation position is wherein the walls are above the through-opening. This interpretation was not within an embodiment of the earliest spec/claims/drawings of 9/23/2019; thus, the new matter issue arises. Examiner kindly suggests that the Applicant amend the relevant portions of claim 16 in a similar fashion to the second proposed Examiner’s Amendment on record to claim 16 to overcome this new matter 112(a) rejection.
For the purpose of substantive examination, Examiner will consider the presentation position of claim 16 as being wherein the receiving plate is above the through-opening.
	Claim 18 is rejected by virtue of dependency from claim 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U, cited in the Applicant’s 11/12/2020 IDS) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015).
Note: Reference is made to the attached English translation of Dobuchi.
Regarding claim 1, Dobuchi teaches a dental treatment device (Intended use of the device, which the Kiln of Dobuchi is capable of) comprising 
an energy source which is arranged at least partially in or on a working chamber (Page 2 paragraph 4, “A plurality of corrugated heating elements (electric heaters) 4 are laid on the inner wall surface of 1”) for the treatment of a dental restoration part (Intended use of the furnace, purpose which the kiln of Dobuchi is capable of), 
a stamp (Figure 1, fired material pedestal 6) which is movable in relation to the dental treatment device (Page 5 paragraphs 3-4, “[the fired object mounting table 6] can be moved up and down”) and which comprises a receiving plate (Page 5 paragraph 3, “It is equipped with 6), which is a stand for placing fired objects” Thus, the fired material pedestal 6 has a top surface for placing fired objects as seen in figure 1), 
wherein the working chamber has a through-opening at the top (Page 5 paragraph 2, “The kiln body l has an opening (upper opening) 1 a at the top”), into which the receiving plate is at least partially movable (Figures 1b and 2d, the fired material pedestal 6 can be seen to be partially moveable into the upper opening 1a), and wherein the receiving plate is configured to hold dental restoration parts on its top surface facing the through-opening (Intended use of the furnace, purpose which the device of Dobuchi is capable of, e.g. the fired material 5 being dental restoration parts. The fired material 5 is held on the top surface of the fired material pedestal 6 as seen in figure 1)
wherein a drive (Figure 1, elevating device 7) is provided for the transfer of the stamp (Page 5 paragraph 4, “Equipped with an elevating device 7, [the fired object mounting table 6] can be moved up and down. This elevating device 7 is a mechanical type, and as shown in Fig. 2, the pantograph 7 a that supports the calcined object mounting table 6 … by horizontally driving the lower end of the pantograph 7 a … It consists of a mechanical actuator 7 b that can raise and lower the upper end of the [fired object mounting table 6]”) from at least one working position (Figure 1a, working position) into at least one presentation position (Figure 1b, presentation position), and vice versa (Page 5 paragraph 4, regarding the fired material pedestal 6, “it can be moved up and down”), and 
wherein a cover is mounted or hinged or both mounted and hinged on the dental treatment device (Page 5 paragraph 2, “a lid member (upper lid) that … is pivotally attached to the upper opening 1a of the kiln body 1 via a hinge 3”), by which cover either the through-opening or the working chamber is closable or both the through-opening and the working chamber are closable (Figure 1a, the upper opening 1a of the kiln body 1 is closed by the lid member 2).  
But fails to teach wherein the at least one presentation position is above the through-opening.
However, McKinley teaches that it’s known in the art to adjust the height at which a scissor lift can vertically raise, as desired (Improve Productivity, “… positioning the work surface at the optimum height for the specific task …”, Reduce Work Place Injuries, “A scissor lift provides a convenient method of lifting materials to the desired height”, and Enhance Process Ergonomics, “Scissor lifts function as an easily adjustable table, allowing each worker to position the work surface at the ideal height for them”).
	Dobuchi and McKinley are both considered to be analogous because they are in the same field of lifting systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lifting device 7 of Dobuchi so that it can be raised to different heights based on one’s desired application, such as a height that when modified by McKinley, the kiln of Dobuchi would allow for the fired material pedestal 6 to be adjusted to the ideal height for the worker, including a position above the upper opening 1a of the kiln body 1. Thus, modified Dobuchi would teach at least one presentation position above the through-opening. This would provide the predictable result and benefit, as one of ordinary skill in the art would recognize, for easier accessibility of the pottery pieces after a firing operation and also for safety reasons, i.e. a user wouldn’t have to stick their hand into the hot kiln to access the pottery pieces. Furthermore, an adjustable height fired material pedestal would provide the predictable result and benefit of improving the speed and ergonomics of loading the kiln, as suggested by McKinley in Enhance Process Ergonomics, “Scissor lifts function as an easily adjustable table, allowing each worker to position the work surface at the ideal height for them. Not only can a scissor lift improve the speed of performing repetitive stacking/loading tasks, it can also make the process more ergonomic. By reducing the need for bending and twisting to accommodate the table height, a scissor lift improves process ergonomics and can reduce the risk of repetitive strain type injuries”. 
Regarding claim 2, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the stamp with the receiving plate is configured for lifting from bottom to top across the working chamber (Figures 2c-2d, the fired material pedestal 6 holding the fired material 5 can be seen to be lifted from bottom to top across the working chamber) and is configured for lifting beyond the working chamber (Figure 2d, the fired material pedestal 6 can be seen to be lifted beyond the working chamber, presenting the fired material 5) and lowered through the working chamber (Figures 2a-2b, the fired material pedestal 6 can be seen to be lowered into the working chamber, bound by the fired material pedestal 6, kiln body 1, and lid member 2).  
Regarding claim 3, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the stamp can be moved upwards through the through-opening up to a presentation position (Figure 2a and 2d, presentation position where the fired material pedestal 6 is moved upwards through the upper opening 1a), in which the dental restoration parts, directly or via additional supports, are placed on the receiving plate and/or removed from the receiving plate mechanically or manually (Page 5 paragraph 3, “Then, inside the kiln body 1, the fired material 5 is placed .....,. Then, the fired material sill stand (. ::. :: ::) for making the bottom surface of the kiln is It is equipped with 6), which is a stand for placing fired objects. On this fired object mounting table 6”. Where figures 2a and 2d show the position for loading and unloading the fired material pedestal 6), the movement upwards is automatically controlled by a controller (Page 6 paragraph 4, when the elevating device 8 is a hydraulic type, “It consists of … a controller 8 b that controls the operation” It is understood that the fired material pedestal could be similarly controlled with other configurations).  
Regarding claim 17, modified Dobuchi teaches the dental treatment device according to claim 3, 
wherein the movement mechanically is with a motor (Page 6 paragraph 6, “The elevating device is not limited to that of each of the above-described embodiments, and for example, the mechanical actuator of the first embodiment may be replaced with … an electric actuator” i.e. a motor)  
Regarding claim 4, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein, in the presentation position, the stamp closes the through-opening (Figure 2d, the fired material pedestal 6 can be seen to substantially close the upper opening of the kiln body 1), leaving a gap for a lateral play of movement (Figure 2d, a small lateral gap can be seen between the left and right sides of the fired material pedestal and the kiln body 1), and/or 
2wherein the stamp and/or the receiving plate and/or the through-opening are formed circular or square or oval or rectangular, also having rounded corners (Optional limitation, see mapping to alternative, above).  
Regarding claim 5, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the cover is coupled (at least thermally and procedurally) to the stamp and closes the through-opening and/or the working chamber, when lowering the receiving plate into the working position (The lid member 2 is at least thermally coupled to the fired material pedestal 6, and also coupled to the fired material pedestal 6 in that after the fixed material pedestal 6 is lowered into the kiln body 1, the lid member 2 then closes the upper opening 1a of the kiln body 1. This is a necessary following step, and is therefore coupled due to the order of steps in the operating procedure of the kiln, as seen in figures 2a-d).  
Regarding claim 6, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the cover comprises a cover drive by which the cover is able to be lifted from the through-opening (Page 5 paragraph 2, “a lid member (upper lid) that is also composed of a heat-resistant member and is pivotally attached to the upper opening 1a of the kiln body 1 via a hinge 3”) and subsequently is able to be swiveled away or moved away substantially horizontally, vertically or obliquely upwards (Figures 2a-d, the lid member 2 can be seem to be vertically swiveled away along hinge 3) and/or 
wherein a cooling gradient of the dental treatment device is controllable by the cover drive, by setting the current distance of the cover from the through-opening (Page 5 paragraph 5, “When the firing is completed, immediately after the firing, the lid member 2 is slightly rotated to open the upper opening 1a to an appropriate (about several cm) half-open state [see Fig. 2 (C)). ]. As a result, the inside of the kiln main body 1 1 is cooled in a state where the outside air does not directly enter, and the fired product 5 can be subjected to a predetermined quenching”).
Regarding claim 8, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the working chamber comprises a cylinder element which extends at least partially between the receiving plate and the energy source (Optional limitation, see mapping to alternative, below) and/or 
wherein the dental treatment device is configured as a sintering furnace, press furnace or kiln (Page 2 paragraph 2, “The present invention relates to a kiln structure” (emphasis added)), the energy source is designed as a heating element (Page 2 paragraph 4, “A plurality of corrugated heating elements (electric heaters) 4 are laid on the inner wall surface of 1”), and the working chamber is designed as a firing chamber (Page 5 paragraph 4, “in firing, first, when the item to be fired is brought into the kiln body 1” Thus, the inside of kiln body 1 is a firing chamber) or pressing chamber.  
Regarding claim 10, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein at least a portion of the energy source element is arranged on the receiving plate for heating and/or exposing dental restoration parts from below (optional limitation, see mapping to alternative, below) and/or on the upper wall of the working chamber (Page 5 paragraph 2, “A plurality of corrugated heating elements (electric heaters) 4 are laid on the inner wall surface of the kiln body 1” Thus, the heating elements 4 are arranged on an upper portion of the kiln body 1 wall, as seen in figure 1a) for heating and/or exposing dental restoration parts from above (Page 5 paragraph 5, “n the heating element 4 is energized. By heating the inside of the kiln body 1, the item 5 to be fired is heated and fired [see Fig. 2 (b)]” It is understood that this happens substantially from “above”).  
Regarding claim 12, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein the working chamber, when configured as a firing chamber, in the working position, is changeable in size or in height, in adaptation to the requirements of the dental restoration parts to be treated by vertically moving the stamp with the receiving plate (Page 6 paragraph 2, “After such quenching is completed, the upper opening 1a is opened, the elevating device 7 is operated, the firing object setting table 6 inside the kiln main body 1 is equipped, and the firing object 5 is carried out [Fig. 2]. See (d)].” Thus, the working chamber, being a firing chamber with the fired material pedestal 6 in the lower position, changes in height by raising the pedestal 6 in adaptation to the firing object 5 completing the quenching process).  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015), as applied to claim 1 above, and further in view of the non-patent literature to Kanthal (As cited in the 4/8/2022 Final Rejection, note an accessibility date of 5/19/2010).
Regarding claim 9, modified Dobuchi teaches the dental treatment device according to claim 1, 
wherein a cylinder element surrounding the working chamber or arranged on an outer circumference thereof of the working chamber (Figure 1, heating elements 4 surround the working chamber), serves as an energy source element (Page 5 paragraph 2, “A plurality of corrugated heating elements (electric heaters) 4 are laid on the inner wall surface of the kiln body 1”)
But fails to teach wherein the energy source element is configured as an electrical resistance heating element comprising molybdenum silicide or silicon carbide, or as an induction heating element, if required with a susceptor, as an infrared heating element, as an energy source heated by microwaves or other energy source, or 
wherein the energy source element is configured as a light emitting unit or as a combination of a light emitting unit and a heating element.  
However, Kanthal teaches the energy source element is configured as an electrical resistance heating element comprising molybdenum silicide (“High-power electric molybdenum disilicide (MoSi2) heating elements for element temperatures up to 1850°C (3360°F). Kanthal” Super MoSi2 heating elements are available as straight or bent elements in a wide range of shapes and sizes”).
Kanthal is considered to be analogous because it is in the same field of heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the Kanthal Super MoSi2 heating elements in the heating elements 4 of modified Dobuchi. This would provide the predictable result and benefit of consuming less energy, as suggested by Kanthal on Page 2, “The result of choosing elements from the Kanthal Super family is a furnace that will run longer between maintenance stops, consume less energy and improve plant productivity” where the Kanthal Super elements are MoSi2.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015), as applied to claim 1 above, and further in view of the attached non-patent literature to Mosaic Trader NZ (Note an accessibility date of 6/25/2010).
Regarding claim 11, modified Dobuchi teaches the dental treatment device according to claim 1, 
But fails to teach wherein the working chamber is substantially cylindrical, having a diameter between 42 mm and 120 mm and a height between 22 mm and 100 mm or having a diameter between 50 mm and 70 mm and a height between 30 mm and 50 mm.  
However, Mosaic Trader NZ teaches wherein the working chamber is substantially cylindrical (Dimensions given in diameter and height, substantially a cylinder as seen in the figure), having a diameter between 42 mm and 120 mm (Diameter listed as 120 mm) and a height between 22 mm and 100 mm (Height listed as 85 mm).
Mosaic Trader NZ is considered to be analogous because it is in the same field of heating systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, scale down the furnace of Dobuchi to the scale of the small kiln of Mosaic Trader NZ. This would provide the predictable result and benefit of allowing for microwave heating of small parts, as suggested by Mosaic Trader NZ, “The microwave kiln is a container kiln consisting of a base and hood made for use in a household microwave oven”, where the intended purpose of Dobuchi’s kiln is maintained when the fired material fits within the dimensions of the microwave kiln.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015), as applied to claim 1 above, and further in view of Ma et al. (CN 106322983 A, as cited in the 12/7/2021 non-Final Rejection under Allowable Subject Matter), hereinafter Ma.
Note: Reference is made to the attached English translation of Ma.
Regarding claim 13, modified Dobuchi teaches the dental treatment device according to claim 1, 
Wherein the working chamber is sealed to the outside (Figure 1, the lid member 2 seals the working chamber bound by the kiln body 1 and the fired material pedestal 6).
But fails to teach wherein a pressure source is provided to the working chamber by which the working chamber may be put under overpressure or under vacuum, 
wherein the stamp comprises a line which communicates with the pressure source and which line is for evacuating and flooding the working chamber.  
However, Ma teaches wherein a pressure source is provided to the working chamber by which the working chamber may be put under overpressure or under vacuum (Paragraph 28, “air supply system introducing argon gas to the sintering by a pipeline”), 
wherein the stamp comprises a line which communicates with the pressure source and which line is for evacuating and flooding the working chamber (Figure 1, air pipe 6 can be seen to run through the support surface; when applied to modified Dobuchi, this would correspond to the fired material pedestal).
Ma is considered to be analogous because it is in the same field of furnace systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the gas supply system of Ma in the kiln of modified Dobuchi. Thus, modified Dobuchi would teach an air pipe through the fired material pedestal 6 for supplying a gas to the kiln 1. This would provide the predictable result and benefit of preventing oxidation during the firing process, as suggested by Ma in Paragraph 7, “because the box-type muffle furnace is not provided with a protective gas inlet and outlet system, soft alloy sintering process at high temperature in the air so as to cause the oxidation product oxidation in soft alloy false tooth is not qualified”.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015), as applied to claim 1 above, and further in view of Rohner et al. (US 9492253 B2, note a priority date of 4/30/2010, and cited as a pertinent prior art in the 12/7/2021 non-Final Rejection), hereinafter Rohner.
Regarding claim 14, modified Dobuchi teaches the dental treatment device according to claim 1, 
But fails to teach wherein the receiving plate has a rotary plate, recesses or both a rotary plate and recesses.  
However, Rohner teaches wherein the receiving plate has a rotary plate (optional limitation, see mapping to alternative), recesses (Column 5 lines 1-5, “According to the invention, the firing chamber base 16 is covered by support elements 26, whose design becomes better apparent from FIG. 2. In this connection, the lower part 18 comprises a recess 28 in the area of the firing chamber base 16 “) or both a rotary plate and recesses (optional limitation, see mapping to alternative).  
Rohner is considered to be analogous because it is in the same field of furnace systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the support element system with recesses of Rohner in the kiln of modified Dobuchi. Thus, modified Dobuchi would teach a fired material pedestal with recesses. This would provide the predictable result and benefit of providing a support structure for the fired material 5, as suggested in Rohner’s Abstract, “said support elements support the dental restoration part during the firing process”.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobuchi (JP H0228090 U) in view of the attached non-patent literature to McKinley (Note an accessibility date of 4/8/2015), as applied to claim 1 above, and further in view of Grünenfelder (US 9733018 B2, as cited in the 12/7/2021 non-Final Rejection under the previous rejection to claim 15).
Regarding claim 15, modified Dobuchi teaches the dental treatment device according to claim 1, 
But fails to teach wherein a balance, onto which dental restoration parts may be placed, is arranged in the receiving plate,
wherein weight measured by the balance after transfer to the dental treatment device is indicated thereon.  
However, Grünenfelder teaches wherein a balance, onto which dental restoration parts may be placed, is arranged in the receiving plate (Column 3 lines 16-21, “The invention is not limited to the use of an infrared sensor or a thermal imaging camera for the detection of sizes or weights. For instance, instead, a thermally protected strain gauge can be integrated in the furnace bottom which measures the load of the furnace bottom when dental restoration parts are placed on the furnace bottom. This measure also makes possible to determine the size or the weight of the dental restoration parts to be fired”),
wherein weight measured by the balance after transfer to the dental treatment device is indicated thereon (Column 4 lines 9-12, “In an advantageous embodiment it is provided that the dental furnace comprises a display device which can display the size and/or the weight of the dental restoration part in units”).  
Grünenfelder is considered to be analogous because it is in the same field of furnace systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the common technical means in the art of a strain gauge scale, as suggested by Grünenfelder Column 3 lines 16-21, to enable the kiln of modified Dobuchi to measure the weight of the fired material 5. This would provide the predictable result and benefit of allowing for existing programs to be selected based on a dental restoration part’s weight, as suggested in Grünenfelder Column 4 lines 13-17, “In an advantageous embodiment it is provided that the operating unit comprises an operating panel which enables the setting of a press program or a firing program in units depending on the detected size or the detected weight of the dental restoration part”.
Allowable Subject Matter
Claims 16 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 16, Dobuchi teaches a dental treatment device (Intended use of the device, which the Kiln of Dobuchi is capable of) comprising 
an energy source which is arranged at least partially in or on a working chamber (Page 2 paragraph 4, “A plurality of corrugated heating elements (electric heaters) 4 are laid on the inner wall surface of 1”) for the treatment of a dental restoration part (Intended use of the furnace, purpose which the kiln of Dobuchi is capable of), 
a stamp (Figure 1, fired material pedestal 6) with a receiving plate (Page 5 paragraph 3, “It is equipped with 6), which is a stand for placing fired objects” Thus, the fired material pedestal 6 has a top surface for placing fired objects as seen in figure 1) and furnace walls (Figure 1, kiln body 1), which surround the working chamber (Page 5 paragraph 5, “By heating the inside of the kiln body 1, the item 5 to be fired is heated and fired” Thus, the kiln body 1 surrounds the fired material 5, as seen in Figure 1a), 
wherein the working chamber comprises a through-opening at the top (Page 5 paragraph 2, “The kiln body l has an opening (upper opening) 1 a at the top”), and wherein the receiving plate is configured to hold dental restoration parts on its top surface facing the through-opening (Intended use of the furnace, purpose which the device of Dobuchi is capable of, e.g. the fired material 5 being dental restoration parts. The fired material 5 is held on the top surface of the fired material pedestal 6 as seen in figure 1), and 
wherein a cover is mounted on and/or hinged on the dental treatment device (Page 5 paragraph 2, “a lid member (upper lid) that … is pivotally attached to the upper opening 1a of the kiln body 1 via a hinge 3”), with which cover the through-opening and/or the working chamber is closable (Figure 1a, the upper opening 1a of the kiln body 1 is closed by the lid member 2).  
But fails to teach wherein a wall drive is provided for moving the walls from at least one working position into at least one presentation position and vice versa, and
wherein the at least one presentation position is above the through-opening 
However, McKinley teaches that it’s known in the art to adjust the height at which a scissor lift can vertically raise, as desired (Improve Productivity, “… positioning the work surface at the optimum height for the specific task …”, Reduce Work Place Injuries, “A scissor lift provides a convenient method of lifting materials to the desired height”, and Enhance Process Ergonomics, “Scissor lifts function as an easily adjustable table, allowing each worker to position the work surface at the ideal height for them”).
	Dobuchi and McKinley are both considered to be analogous because they are in the same field of lifting systems. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lifting device 7 of Dobuchi so that it can be raised to different heights based on one’s desired application. When modified by McKinley, the kiln of Dobuchi would allow for the fired material pedestal 6 to be adjusted to the ideal height for the worker, including a position above the upper opening 1a of the kiln body 1. Thus, modified Dobuchi would teach at least one presentation position above the through-opening. This would provide the predictable result and benefit, as one of ordinary skill in the art would recognize, for easier accessibility of the pottery pieces after a firing operation and also for safety reasons, i.e. a user wouldn’t have to stick their hand into the hot kiln to access the pottery pieces. Furthermore, an adjustable height fired material pedestal would provide the predictable result and benefit of improving the speed and ergonomics of loading the kiln, as suggested by McKinley in Enhance Process Ergonomics, “Scissor lifts function as an easily adjustable table, allowing each worker to position the work surface at the ideal height for them. Not only can a scissor lift improve the speed of performing repetitive stacking/loading tasks, it can also make the process more ergonomic. By reducing the need for bending and twisting to accommodate the table height, a scissor lift improves process ergonomics and can reduce the risk of repetitive strain type injuries”. 
	Furthermore, while figure 6 of Dobuchi shows a wall drive that is provided for moving the walls, this configuration is incompatible with the embodiment shown in figures 1 and 2. Also, page 4 paragraph 2 of Dobuchi actively teaches away from this feature, stating “On the other hand, in the … full-opening type kilns as shown in Fig. … 6, it is easy to carry in and out the fired material, but it is difficult to open the opening part of the kiln by an appropriate amount. There is a problem that the desired quenching cannot be performed smoothly. Furthermore, in the fully-opened kiln shown in the 6th (a) ,, (c), the structure is such that the kiln body 3 1 with a heavy ruin can be raised and lowered, so the equipment for raising and lowering and the work required for raising and lowering There is also a problem that it becomes a big burden” (emphasis added). MPEP 2143.01 V. states “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)” and MPEP 2141.02 VI. states “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. Thus, the limitation “a wall drive is provided for moving the walls from at least one working position into at least one presentation position and vice versa” in claim 16 is not disclosed in modified Dobuchi, nor does Examiner find any reason to further modify Dobuchi to have this claimed feature. For this reason, claim 16 is allowed with respect to modified Dobuchi, with the dependent claim 18 allowed by virtue of dependency.
Examiner’s Note
The following is a discussion of newly cited Robertson (GB 348119 A), with respect to the independent claims 1 and 16:
	Robertson teaches the following limitations of Claim 1, a dental treatment device comprising
an energy source (Figure 1, resistant wire 15) which is arranged at least partially in or on a working chamber (Page 2 lines 20-21, 104, and 110, “tubular furnace chamber adapted to be electrically heated” where “the tube 1 may … heated by a resistant wire) for the treatment of a dental restoration part (Page 2 lines 5-8, “electric furnaces for dental and like work, such as the baking of porcelain crowns and inlays”),
a stamp (Figure 1, rod 11) which is movable in relation to the dental treatment device and which comprises a receiving plate (Page 2 lines 88-92, “A quartz or other refractory rod 11 fits slidably in the tube 10 and in the bore of the plug 9 and base 4, and at its upper end carries a preferably detachable flat topped hearth 12” Where the hearth is analogous to the receiving plate),
wherein the working chamber has a through-opening at the top (Page 2 lines 65-69, “The tube 1 is inset into recesses in the base plate 4 and table 5, and in the table there is an opening of the same diameter as and [aligned] with the furnace bore”), into which the receiving plate is at least partially movable (Page 2 lines 33-35, “When lifted to the mouth of the furnace chamber the hearth lies flush with a refractory discharge table” and on Page 3 lines 58-59, “the hearth 12 brought flush with the table 5”), and wherein the receiving plate is configured to hold dental restoration parts on its top surface facing the through opening (Page 2 lines 35-36, regarding the hearth lying flush with the table, “… onto which the article treated can readily be shifted” The dental parts are placed on the top flat surface of the hearth, which faces the through opening), and
wherein a cover (Figure 1, plug 27) is mounted or hinged or both mounted and hinged on the dental treatment device (Page 3 lines 53-54, “This plug is formed to rest upon the table 5”, i.e. mounted on the table 5 as shown in figure 1), by which either the through-opening or the working chamber is closable or both the through-opening and the working chamber are closable (Page 3 lines 47-51, “The heating chamber 1 while in use is closed at its top, the closure being … a separate plug 27”).
But fails to teach, wherein a drive is provided for the transfer of the stamp from at least one working position into at least one presentation position, and vice versa, and
wherein the at least one presentation position is above the through-opening.
Robertson teaches the following limitations of Claim 16, a dental treatment device comprising
an energy source (Figure 1, resistant wire 15) which is arranged at least partially in or on a working chamber (Page 2 lines 20-21, 104, and 110, “tubular furnace chamber adapted to be electrically heated” where “the tube 1 may … heated by a resistant wire) for the treatment of a dental restoration part (Page 2 lines 5-8, “electric furnaces for dental and like work, such as the baking of porcelain crowns and inlays”),
a stamp (Figure 1, rod 11) with a receiving plate (Page 2 lines 88-92, “A quartz or other refractory rod 11 fits slidably in the tube 10 and in the bore of the plug 9 and base 4, and at its upper end carries a preferably detachable flat topped hearth 12” Where the hearth is analogous to the receiving plate) and furnace walls (Figure 1, furnace walls made up of vertical tube 1, heat insulating material, and casing 6), which surround the working chamber (Figure 1, the interior of vertical tube 1 is the heating chamber, Page 2 lines 54-55),
wherein the working chamber comprises a through-opening at the top (Page 2 lines 65-69, “The tube 1 is inset into recesses in the base plate 4 and table 5, and in the table there is an opening of the same diameter as and [aligned] with the furnace bore”), and wherein the receiving plate is configured to hold dental restoration parts on its top surface facing the through opening (Page 2 lines 35-36, regarding the hearth lying flush with the table, “… onto which the article treated can readily be shifted” The dental parts are placed on the top flat surface of the hearth, which faces the through opening), and
wherein a cover (Figure 1, plug 27) is mounted on and/or hinged on the dental treatment device (Page 3 lines 53-54, “This plug is formed to rest upon the table 5”, i.e. mounted on the table 5 as shown in figure 1), with which cover the through-opening and/or the working chamber is closable (Page 3 lines 47-51, “The heating chamber 1 while in use is closed at its top, the closure being … a separate plug 27”). 
But fails to teach, wherein a wall drive is provided for moving the walls from at least one working position into at least one presentation position and vice versa,
wherein the at least one presentation position is above the through-opening.
	Furthermore, while a drive could be added to automatically transition from a working position to a presentation position, and vice versa, the presentation position of Robertson is necessarily flush with the through opening, as evidenced by page 3 lines 57-65, “The cover having been removed, the rod 11 can be lifted and the hearth 12 brought flush with the table 5 whereupon the article treated may be readily shifted on to the table. As the hearth 12 closes the mouth of the furnace the operator handling the article is not exposed to its radiant heat, nor is much heat lost” (emphasis added). If the hearth were to be positioned above the table, then the operator would be exposed to radiant heat and heat would be lost through the opening between the hearth and table. MPEP 2143.01 V. states “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)” and MPEP 2141.02 VI. states “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. Thus, the limitation “the at least one presentation position is above the through-opening” in claims 1 and 16 is not disclosed in Robertson, nor does Examiner find any reason to modify Robertson to have this claimed feature. For this reason, claims 1 and 16 are allowed with respect to Robertson, with the dependent claims allowed by virtue of dependency.
Response to Arguments
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 6/28/2022
With regards to the argument on Pages 6-8 of the Remarks (II. Freisleben), the Applicant argues that Freisleben does not teach a movable receiving plate that is configured to hold dental restoration parts. Specifically, part 75 of Freisleben is part of the ram and does not receive dental restorations and receptacle/receiving plate 15 does not move. This is in contrast to the receiving plate of the claimed invention that can be positioned inside or outside of the working chamber. 
Examiner respectfully disagrees, the ram of Freisleben uses part 75 to substantially “hold” the dental restoration parts, i.e. by pressing down on them. However, if the claims are amended in a similar fashion to the suggested Examiner’s Amendment, to positively recite the receiving plate holding the dental restoration parts on a top surface facing the through opening, the claims would be distinct from the device of Freisleben. 
With regards to the arguments on Page 8 of the Remarks (III. Parker, Kanthal, and Labolight Duo), the Applicant argues that since Freisleben overcomes the anticipation and obviousness rejections previously set forth, the secondary references used in conjunction with Freisleben are likewise overcome.
Examiner respectfully disagrees, for the same rationale as applied to part II. Freisleben, above. Furthermore, the suggested Examiner’s Amendment as noted above overcomes the previous rejections to the dependent claims using modified Freisleben.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762